DETAILED ACTION
Claims 1-22 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 15-17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2020/0311597 A1 to Beauchamp et al. in view of U.S. Pat. No. 10,255,085 B1 to Valsaraj et al.


determining, by a process controller, based at least in part on a set of current values and/or past values of state variables of the industrial process, a set of control outputs (unknown dataset as input/input matrix) to be applied to at least one actor and/or lower-level controller configured to cause a performing of at least one physical action on the process (“...For example, if a desired task is to recognize the presence of a particular data pattern within a given data object, the training data for a machine learning algorithm may include data objects known to be with and without the pattern to be recognized. Once trained, a system including a processor implementing the machine-learned algorithm takes an unknown dataset as input, and generates an output or performs some desired function according to its training. In the foregoing pattern recognition example, application of the machine-learned algorithm on a data object (the input to the algorithm) may cause the data object to be classified according to whether or not the pattern was recognized in the data object. In this example, classification of the input data object according to the training of the algorithm constitutes the desired output of the machine-learned algorithm...Referring to FIG. 1, there is shown a block diagram of a In this example, system 100 utilizes input in the form of part consumption data 102 and part returns data 104. Part consumption data 102 and part returns data 104 constitute the empirical data input to system 100 and reflect statistics regularly compiled and maintained by manufacturers in the normal course of business for the purposes of reliability and quality control analysis. Such statistics may include, for example, the manufacturer of a part, its manufacturing date, and so on. In this example, part consumption data 102 and part returns data 104 may be transformed into a partitioned dataset 106, wherein different data partitions represent, for example, distinct parts from distinct vendors, sub-grouped by other criteria, such as product, product manufacture or shipment date (i.e., "vintage"), or other factors that may be regarded by reliability analysts to be of interest or importance to the analytical process...Referring to FIG. 1, once an input matrix is created by conversion module 110, the input matrix is applied as an input to a machine-learned algorithm module 112 which as described herein is trained to process input matrices as described herein. In particular, in this example, machine-learned algorithm module is trained to classify an input matrix into one of a plurality of classes, as follows:..” paragraphs 0025/0026/0043); 
querying, based on at least a subset of the set of current values and/or past values of state variables and on at least a subset of the set of control outputs, a trained machine-learning model (Machine-Learned Algorithm Module 112) that is configured to output a classification value, and/or a regression value ("no fit" class/"fit and high rate" class /"fit and low rate" class/"inconclusive" class), (different actions may be taken. In the example of FIG. 1, both the no fit class 114 and the fit and high rate class 116 are shown coupled to an alert mechanism block 122) (“...For example, if a desired task is to recognize the presence of a particular data pattern within a given data object, the training data for a machine learning algorithm may include data objects known to be with and without the pattern to be recognized. Once trained, a system including a processor implementing the machine-learned algorithm takes an unknown dataset as input, and generates an output or performs some desired function according to its training. In the foregoing pattern recognition example, application of the machine-learned algorithm on a data object (the input to the algorithm) may cause the data object to be classified according to whether or not the pattern was recognized in the data object. In this example, classification of the input data object according to the training of the algorithm constitutes the desired output of the machine-learned algorithm...Referring to FIG. 1, once an input matrix is created by conversion module 110, the input matrix is applied as an input to a machine-learned algorithm module 112 which as described herein is trained to process input matrices as described herein. In particular, in this example, machine-learned algorithm module is trained to classify an input matrix into one of a plurality of classes, as follows:..A "no fit" class, represented by block 114 in FIG. 1, corresponds to a reliability model generated by reliability model generator module 108 that exhibits a relatively low degree of fit or correlation to underlying empirical data. The minimum degree of fit is determined by the training of machine-learned algorithm module 112...A "fit and high rate" class of an input matrix, represented by block 116 in FIG. 1, corresponds to a reliability model generated by reliability model generator module 108 that exhibits at least a minimum degree of fit to underlying empirical data, and which exhibits a relatively high maximum predicted failure rate during the interval of interest, the relative degree of the maximum failure rate again being determined by the training of machine-learned algorithm module 112...A "fit and low rate" class of an input data matrix, represented by block 118 in FIG. 1, corresponds to a reliability model generated by reliability model generator module 108 that exhibits a least a minimum degree of fit to underlying empirical data, and which exhibits a relatively low maximum predicted failure rate during the interval of interest, the relative degree of the maximum failure rate again being determined by the training of machine-learned algorithm module 112...Finally, in this example, an "inconclusive" class of an input data matrix, represented by block 120 in FIG. 1, corresponds to a reliability model generated by reliability model generator module 108 that reflects an insufficient quantity of empirical data, such that no fit of the empirical data to a model is possible according to the training of machine-learned algorithm module 112...Depending upon the class to which a given input matrix is assigned by machine-learned algorithm module 112, different actions may be taken. In the example of FIG. 1, both the no fit class 114 and the fit and high rate class 116 are shown coupled to an alert mechanism block 122, which may be implemented to provide a notification to a user of instances where a prediction model generated reliability model generator module 108 either exhibits an insufficient fit to the empirical data (block 114), or where the prediction model indicates a good fit of the empirical data to a model that shows a relatively high failure rate. Such an alert may indicate to a user that further reliability analysis is appropriate. It is to be noted that when a matrix is assigned to certain classifications, in this example fit and low rate classification 118 and inconclusive classification 120, alert mechanism is not utilized, effectively reducing the number of data modules which must be considered by a human expert...Different machine learning algorithms may be utilized in the implementation of machine-learned algorithm module 112, including, for example, logistic regression algorithms, functions from the open-source XGBoost software library, k-nearest neighborhood (k-NN) algorithms, artificial neural networks, and decision trees, and random decision forest (random forest) algorithms. In one example, a random forest algorithm provides desirable results, as reflected particularly in its Receiver Operating Characteristic, Multi-class Area Under the Curve ("ROC-MAUC") metrics. The following Table 1 lists the values of all the metrics from a random forest algorithm in accordance with one example...” paragraphs 0025/0043-0049).

in response to determining that the classification value, and/or the regression value, and/or the propensity of the human operator overriding the control outputs, meets a predetermined criterion: 
modifying at least one of the control outputs, and/or at least one parameter that characterizes a behavior of the process controller, and/or at least one constraint under which the process controller operates, and/or conveying at least one message to the human operator, with a goal of reducing the propensity. 
Valsaraj teaches a trained machine-learning model (machine-learning model) that is configured to output a classification value, and/or a regression value, that is indicative of a propensity of a watching human operator to at least partially override the control outputs delivered by the process controller/in response to determining that the classification value, and/or the regression value, and/or the propensity of the human operator overriding the control outputs (determines whether the dataset has a data value that should be overridden with an override value (e.g., because the dataset likely has an error)), meets a predetermined criterion: 
modifying (In block 1418, the GUI system determines whether an override value for the data value has been received. The override value can be received via the GUI 1100. For example, a user may input the override value into a cell of the data table 1104 or via the user input elements 1106) at least one of the control outputs, and/or at least one parameter that characterizes a behavior of the process controller, and/or at least one constraint under which the process controller operates, and/or conveying at least one message to the human operator, with a goal of reducing the propensity (“...In block 1408, the GUI system determines whether the dataset has a data value that should be overridden with an override value (e.g., because the dataset likely has an error). A data value is a value of a data point in the dataset. In some examples, the GUI system can provide the value of each data point in the dataset as input to a machine-learning model to obtain a corresponding output indicating whether the data point's value should be overridden. More details about the machine-learning model are discussed later with reference to FIGS. 15-18...If the GUI system determines that the dataset does not have a data value that should be overridden, then the process can end. Otherwise, the process can proceed to block 1410...In block 1410, the GUI system determines whether the override value should be greater than or less than the data value. This may involve providing each data value identified in block 1408 as input to a machine-learning model to obtain a corresponding output indicating in which direction the data value should be overridden. This machine-learning model can be the same as, or different from, the machine-learning model of block 1408. More details about the machine-learning model are discussed later with reference to FIGS. 15-18...In block 1412, the GUI system renders a visual directionality cue 1202 associated with the override value within the GUI 1100. For example, the GUI system can visually depict an arrow in the graph 1102 and/or data table 1104 indicating a direction for the override value. In block 1414, the GUI system determines upper and lower limits for the override value. If the GUI system determines that the override value is to be greater than the data value, the GUI system can determine that the lower limit is the same as the data value. The GUI system can then determine the upper limit by analyzing the dataset or historical data used to generate the dataset. For example, the GUI system can determine the highest value in the historical data, and use that value as the upper limit. Conversely, if the GUI system determines that the override value is to be less than the data value, the GUI system can determine that the upper limit is the same as the data value. The GUI system can then determine the lower limit by analyzing the dataset or historical data used to generate the dataset. For example, the GUI system can determine the lowest value in the historical data, and use that value as the lower limit...In block 1416, the GUI system renders visual markers 1302 within the GUI 1100 indicating the upper and lower limits. For example, the GUI system can render bars or lines representative of the upper and lower limits. Alternatively, the GUI system can render data points that are representative of the upper and lower limits. Alternatively, the GUI system can render text indicating the upper and lower limits. The GUI system can render the visual markers 1302 in the graph 1102, the data table 1104, or both...In some examples, the GUI system can iterate the operations of blocks 1408-1416 for multiple data-points. For example, the GUI system can analyze each data value in the dataset to determine (and output a graphical indicator of) whether the data value should be overridden with an override value, a direction for the override value, and upper and lower limits for the override value...In block 1418, the GUI system determines whether an override value for the data value has been received. The override value can be received via the GUI 1100. For example, a user may input the override value into a cell of the data table 1104 or via the user input elements 1106. If the GUI system determines that the override value for the data value has not been received, the GUI system can wait until the override value is received. Otherwise, the process can continue to block 1420...In block 1420, the GUI system generates an updated version of the dataset based on the override value. This may involve overriding (e.g., replacing) the data value with the override value in the dataset...In block 1422, the GUI system renders the updated version of the dataset within the GUI 1100. For example, the GUI system can update the graph 1102, the data table 1104, or both using the information from the updated version of the dataset...In some examples, some or all of the above operations can be automatically performed on thousands or millions of datasets. For example, the GUI system can receive input indicating a group of datasets to analyze, and then use one or more machine-learning models analyze the datasets for data values that should be overridden. The GUI system may then present the results in an interactive GUI, through which a user can select one of the identified datasets for further review. Upon receiving a selection of one of the datasets, the GUI system can present a GUI page similar to GUI 1100, which can have guidance that is specific to the selected dataset. In this manner, the GUI system can exponentially speed up the process of identifying datasets with potential problems, highlighting the problematic datasets for user review, and providing guidance as to how to best resolve the problems...While above examples generally describe the operation of the GUI 1100 and the GUI system, at least a portion of the GUI system can be built on a framework of underlying machine-learning models. FIGS. 15 and 17 describe examples of processes for generating these machine-learning models...” Col. 27 Ln. 45-67, Col. Ln. 28 Ln. 1-67). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Beauchamp with the teaching of Valsaraj because the teaching of Valsaraj would improve the system of Beauchamp by providing an interactive graphical user interface with override guidance (Valsaraj Abstract).

As to claim 2 Valsaraj teaches the method of claim 1, wherein the classification value, and/or the regression value, comprises a likely reason for the human operator to override (override value) the control outputs delivered by the process controller (“...In block 1408, the GUI system determines whether the dataset has a data value that should be overridden with an override value (e.g., because the dataset likely has an error). A data value is a value of a data point in the dataset. In some examples, the GUI system can provide the value of each data point in the dataset as input to a machine-learning model to obtain a corresponding output indicating whether the data point's value should be overridden. More details about the machine-learning model are discussed later with reference to FIGS. 15-18...If the GUI system determines that the dataset does not have a data value that should be overridden, then the process can end. Otherwise, the process can proceed to block 1410...In block 1410, the GUI system determines whether the override value should be greater than or less than the data value. This may involve providing each data value identified in block 1408 as input to a machine-learning model to obtain a corresponding output indicating in which direction the data value should be overridden. This machine-learning model can be the same as, or different from, the machine-learning model of block 1408. More details about the machine-learning model are discussed later with reference to FIGS. 15-18...In block 1412, the GUI system renders a visual directionality cue 1202 associated with the override value within the GUI 1100. For example, the GUI system can visually depict an arrow in the graph 1102 and/or data table 1104 indicating a direction for the override value. In block 1414, the GUI system determines upper and lower limits for the override value. If the GUI system determines that the override value is to be greater than the data value, the GUI system can determine that the lower limit is the same as the data value. The GUI system can then determine the upper limit by analyzing the dataset or historical data used to generate the dataset. For example, the GUI system can determine the highest value in the historical data, and use that value as the upper limit. Conversely, if the GUI system determines that the override value is to be less than the data value, the GUI system can determine that the upper limit is the same as the data value. The GUI system can then determine the lower limit by analyzing the dataset or historical data used to generate the dataset. For example, the GUI system can determine the lowest value in the historical data, and use that value as the lower limit...In block 1416, the GUI system renders visual markers 1302 within the GUI 1100 indicating the upper and lower limits. For example, the GUI system can render bars or lines representative of the upper and lower limits. Alternatively, the GUI system can render data points that are representative of the upper and lower limits. Alternatively, the GUI system can render text indicating the upper and lower limits. The GUI system can render the visual markers 1302 in the graph 1102, the data table 1104, or both...In some examples, the GUI system can iterate the operations of blocks 1408-1416 for multiple data-points. For example, the GUI system can analyze each data value in the dataset to determine (and output a graphical indicator of) whether the data value should be overridden with an override value, a direction for the override value, and upper and lower limits for the override value...In block 1418, the GUI system determines whether an override value for the data value has been received. The override value can be received via the GUI 1100. For example, a user may input the override value into a cell of the data table 1104 or via the user input elements 1106. If the GUI system determines that the override value for the data value has not been received, the GUI system can wait until the override value is received. Otherwise, the process can continue to block 1420...In block 1420, the GUI system generates an updated version of the dataset based on the override value. This may involve overriding (e.g., replacing) the data value with the override value in the dataset...In block 1422, the GUI system renders the updated version of the dataset within the GUI 1100. For example, the GUI system can update the graph 1102, the data table 1104, or both using the information from the updated version of the dataset...In some examples, some or all of the above operations can be automatically performed on thousands or millions of datasets. For example, the GUI system can receive input indicating a group of datasets to analyze, and then use one or more machine-learning models analyze the datasets for data values that should be overridden. The GUI system may then present the results in an interactive GUI, through which a user can select one of the identified datasets for further review. Upon receiving a selection of one of the datasets, the GUI system can present a GUI page similar to GUI 1100, which can have guidance that is specific to the selected dataset. In this manner, the GUI system can exponentially speed up the process of identifying datasets with potential problems, highlighting the problematic datasets for user review, and providing guidance as to how to best resolve the problems...While above examples generally describe the operation of the GUI 1100 and the GUI system, at least a portion of the GUI system can be built on a framework of underlying machine-learning models. FIGS. 15 and 17 describe examples of processes for generating these machine-learning models...” Col. 27 Ln. 45-67, Col. Ln. 28 Ln. 1-67). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Beauchamp with the teaching of Valsaraj because the teaching of Valsaraj would improve the system of Beauchamp by providing an interactive graphical user interface with override guidance (Valsaraj Abstract).

In block 1408, the GUI system determines whether the dataset has a data value that should be overridden with an override value (e.g., because the dataset likely has an error). A data value is a value of a data point in the dataset. In some examples, the GUI system can provide the value of each data point in the dataset as input to a machine-learning model to obtain a corresponding output indicating whether the data point's value should be overridden. More details about the machine-learning model are discussed later with reference to FIGS. 15-18...If the GUI system determines that the dataset does not have a data value that should be overridden, then the process can end. Otherwise, the process can proceed to block 1410...In block 1410, the GUI system determines whether the override value should be greater than or less than the data value. This may involve providing each data value identified in block 1408 as input to a machine-learning model to obtain a corresponding output indicating in which direction the data value should be overridden. This machine-learning model can be the same as, or different from, the machine-learning model of block 1408. More details about the machine-learning model are discussed later with reference to FIGS. 15-18...In block 1412, the GUI system renders a visual directionality cue 1202 associated with the override value within the GUI 1100. For example, the GUI system can visually depict an arrow in the graph 1102 and/or data table 1104 indicating a direction for the override value. In block 1414, the GUI system determines upper and lower limits for the override value. If the GUI system determines that the override value is to be greater than the data value, the GUI system can determine that the lower limit is the same as the data value. The GUI system can then determine the upper limit by analyzing the dataset or historical data used to generate the dataset. For example, the GUI system can determine the highest value in the historical data, and use that value as the upper limit. Conversely, if the GUI system determines that the override value is to be less than the data value, the GUI system can determine that the upper limit is the same as the data value. The GUI system can then determine the lower limit by analyzing the dataset or historical data used to generate the dataset. For example, the GUI system can determine the lowest value in the historical data, and use that value as the lower limit...In block 1416, the GUI system renders visual markers 1302 within the GUI 1100 indicating the upper and lower limits. For example, the GUI system can render bars or lines representative of the upper and lower limits. Alternatively, the GUI system can render data points that are representative of the upper and lower limits. Alternatively, the GUI system can render text indicating the upper and lower limits. The GUI system can render the visual markers 1302 in the graph 1102, the data table 1104, or both...In some examples, the GUI system can iterate the operations of blocks 1408-1416 for multiple data-points. For example, the GUI system can analyze each data value in the dataset to determine (and output a graphical indicator of) whether the data value should be overridden with an override value, a direction for the override value, and upper and lower limits for the override value...In block 1418, the GUI system determines whether an override value for the data value has been received. The override value can be received via the GUI 1100. For example, a user may input the override value into a cell of the data table 1104 or via the user input elements 1106. If the GUI system determines that the override value for the data value has not been received, the GUI system can wait until the override value is received. Otherwise, the process can continue to block 1420...In block 1420, the GUI system generates an updated version of the dataset based on the override value. This may involve overriding (e.g., replacing) the data value with the override value in the dataset...In block 1422, the GUI system renders the updated version of the dataset within the GUI 1100. For example, the GUI system can update the graph 1102, the data table 1104, or both using the information from the updated version of the dataset...In some examples, some or all of the above operations can be automatically performed on thousands or millions of datasets. For example, the GUI system can receive input indicating a group of datasets to analyze, and then use one or more machine-learning models analyze the datasets for data values that should be overridden. The GUI system may then present the results in an interactive GUI, through which a user can select one of the identified datasets for further review. Upon receiving a selection of one of the datasets, the GUI system can present a GUI page similar to GUI 1100, which can have guidance that is specific to the selected dataset. In this manner, the GUI system can exponentially speed up the process of identifying datasets with potential problems, highlighting the problematic datasets for user review, and providing guidance as to how to best resolve the problems...While above examples generally describe the operation of the GUI 1100 and the GUI system, at least a portion of the GUI system can be built on a framework of underlying machine-learning models. FIGS. 15 and 17 describe examples of processes for generating these machine-learning models...” Col. 27 Ln. 45-67, Col. Ln. 28 Ln. 1-67). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Beauchamp with the teaching of Valsaraj because the teaching of Valsaraj would improve the system of Beauchamp by providing an interactive graphical user interface with override guidance (Valsaraj Abstract).

As to claim 4, Valsaraj teaches the method of claim 3, wherein the likely reason comprises an overshoot and/or an undershoot of at least one state variable of the process (“...In block 1414, the GUI system determines upper and lower limits for the override value. If the GUI system determines that the override value is to be greater than the data value, the GUI system can determine that the lower limit is the same as the data value. The GUI system can then determine the upper limit by analyzing the dataset or historical data used to generate the dataset. For example, the GUI system can determine the highest value in the historical data, and use that value as the upper limit. Conversely, if the GUI system determines that the override value is to be less than the data value, the GUI system can determine that the upper limit is the same as the data value. The GUI system can then determine the lower limit by analyzing the dataset or historical data used to generate the dataset. For example, the GUI system can determine the lowest value in the historical data, and use that value as the lower limit...” Col. 28 Ln. 6-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Beauchamp with the teaching of Valsaraj because the teaching of Valsaraj would improve the system of Beauchamp by providing an interactive graphical user interface with override guidance (Valsaraj Abstract).

As to claim 6, Valsaraj teaches the method of claim 1, wherein the message comprises: an explanation of a control strategy behind to-be-applied control outputs; and/or an invitation to the human operator to choose one out of several candidate control strategies to be applied to the industrial process (“...In block 1408, the GUI system determines whether the dataset has a data value that should be overridden with an override value (e.g., because the dataset likely has an error). A data value is a value of a data point in the dataset. In some examples, the GUI system can provide the value of each data point in the dataset as input to a machine-learning model to obtain a corresponding output indicating whether the data point's value should be overridden. More details about the machine-learning model are discussed later with reference to FIGS. 15-18...If the GUI system determines that the dataset does not have a data value that should be overridden, then the process can end. Otherwise, the process can proceed to block 1410...In block 1410, the GUI system determines whether the override value should be greater than or less than the data value. This may involve providing each data value identified in block 1408 as input to a machine-learning model to obtain a corresponding output indicating in which direction the data value should be overridden. This machine-learning model can be the same as, or different from, the machine-learning model of block 1408. More details about the machine-learning model are discussed later with reference to FIGS. 15-18...In block 1412, the GUI system renders a visual directionality cue 1202 associated with the override value within the GUI 1100. For example, the GUI system can visually depict an arrow in the graph 1102 and/or data table 1104 indicating a direction for the override value. In block 1414, the GUI system determines upper and lower limits for the override value. If the GUI system determines that the override value is to be greater than the data value, the GUI system can determine that the lower limit is the same as the data value. The GUI system can then determine the upper limit by analyzing the dataset or historical data used to generate the dataset. For example, the GUI system can determine the highest value in the historical data, and use that value as the upper limit. Conversely, if the GUI system determines that the override value is to be less than the data value, the GUI system can determine that the upper limit is the same as the data value. The GUI system can then determine the lower limit by analyzing the dataset or historical data used to generate the dataset. For example, the GUI system can determine the lowest value in the historical data, and use that value as the lower limit...In block 1416, the GUI system renders visual markers 1302 within the GUI 1100 indicating the upper and lower limits. For example, the GUI system can render bars or lines representative of the upper and lower limits. Alternatively, the GUI system can render data points that are representative of the upper and lower limits. Alternatively, the GUI system can render text indicating the upper and lower limits. The GUI system can render the visual markers 1302 in the graph 1102, the data table 1104, or both...In some examples, the GUI system can iterate the operations of blocks 1408-1416 for multiple data-points. For example, the GUI system can analyze each data value in the dataset to determine (and output a graphical indicator of) whether the data value should be overridden with an override value, a direction for the override value, and upper and lower limits for the override value...In block 1418, the GUI system determines whether an override value for the data value has been received. The override value can be received via the GUI 1100. For example, a user may input the override value into a cell of the data table 1104 or via the user input elements 1106. If the GUI system determines that the override value for the data value has not been received, the GUI system can wait until the override value is received. Otherwise, the process can continue to block 1420...In block 1420, the GUI system generates an updated version of the dataset based on the override value. This may involve overriding (e.g., replacing) the data value with the override value in the dataset...In block 1422, the GUI system renders the updated version of the dataset within the GUI 1100. For example, the GUI system can update the graph 1102, the data table 1104, or both using the information from the updated version of the dataset...In some examples, some or all of the above operations can be automatically performed on thousands or millions of datasets. For example, the GUI system can receive input indicating a group of datasets to analyze, and then use one or more machine-learning models analyze the datasets for data values that should be overridden. The GUI system may then present the results in an interactive GUI, through which a user can select one of the identified datasets for further review. Upon receiving a selection of one of the datasets, the GUI system can present a GUI page similar to GUI 1100, which can have guidance that is specific to the selected dataset. In this manner, the GUI system can exponentially speed up the process of identifying datasets with potential problems, highlighting the problematic datasets for user review, and providing guidance as to how to best resolve the problems...While above examples generally describe the operation of the GUI 1100 and the GUI system, at least a portion of the GUI system can be built on a framework of underlying machine-learning models. FIGS. 15 and 17 describe examples of processes for generating these machine-learning models...” Col. 27 Ln. 45-67, Col. Ln. 28 Ln. 1-67). 

  
As to claim 7, Valsaraj teaches the method of claim 1, wherein the modifying comprises: generating multiple candidate sets of control outputs; querying, based on each candidate set of control outputs, the trained machine-learning model, so as to obtain a candidate classification value, and/or a candidate regression value; and replacing a current to-be-applied set of control outputs with a candidate set of control outputs for which the corresponding candidate classification, and/or candidate regression, indicates a lesser propensity of the human operator to override (“...In block 1408, the GUI system determines whether the dataset has a data value that should be overridden with an override value (e.g., because the dataset likely has an error). A data value is a value of a data point in the dataset. In some examples, the GUI system can provide the value of each data point in the dataset as input to a machine-learning model to obtain a corresponding output indicating whether the data point's value should be overridden. More details about the machine-learning model are discussed later with reference to FIGS. 15-18...If the GUI system determines that the dataset does not have a data value that should be overridden, then the process can end. Otherwise, the process can proceed to block 1410...In block 1410, the GUI system determines whether the override value should be greater than or less than the data value. This may involve providing each data value identified in block 1408 as input to a machine-learning model to obtain a corresponding output indicating in which direction the data value should be overridden. This machine-learning model can be the same as, or different from, the machine-learning model of block 1408. More details about the machine-learning model are discussed later with reference to FIGS. 15-18...In block 1412, the GUI system renders a visual directionality cue 1202 associated with the override value within the GUI 1100. For example, the GUI system can visually depict an arrow in the graph 1102 and/or data table 1104 indicating a direction for the override value. In block 1414, the GUI system determines upper and lower limits for the override value. If the GUI system determines that the override value is to be greater than the data value, the GUI system can determine that the lower limit is the same as the data value. The GUI system can then determine the upper limit by analyzing the dataset or historical data used to generate the dataset. For example, the GUI system can determine the highest value in the historical data, and use that value as the upper limit. Conversely, if the GUI system determines that the override value is to be less than the data value, the GUI system can determine that the upper limit is the same as the data value. The GUI system can then determine the lower limit by analyzing the dataset or historical data used to generate the dataset. For example, the GUI system can determine the lowest value in the historical data, and use that value as the lower limit...In block 1416, the GUI system renders visual markers 1302 within the GUI 1100 indicating the upper and lower limits. For example, the GUI system can render bars or lines representative of the upper and lower limits. Alternatively, the GUI system can render data points that are representative of the upper and lower limits. Alternatively, the GUI system can render text indicating the upper and lower limits. The GUI system can render the visual markers 1302 in the graph 1102, the data table 1104, or both...In some examples, the GUI system can iterate the operations of blocks 1408-1416 for multiple data-points. For example, the GUI system can analyze each data value in the dataset to determine (and output a graphical indicator of) whether the data value should be overridden with an override value, a direction for the override value, and upper and lower limits for the override value...In block 1418, the GUI system determines whether an override value for the data value has been received. The override value can be received via the GUI 1100. For example, a user may input the override value into a cell of the data table 1104 or via the user input elements 1106. If the GUI system determines that the override value for the data value has not been received, the GUI system can wait until the override value is received. Otherwise, the process can continue to block 1420...In block 1420, the GUI system generates an updated version of the dataset based on the override value. This may involve overriding (e.g., replacing) the data value with the override value in the dataset...In block 1422, the GUI system renders the updated version of the dataset within the GUI 1100. For example, the GUI system can update the graph 1102, the data table 1104, or both using the information from the updated version of the dataset...In some examples, some or all of the above operations can be automatically performed on thousands or millions of datasets. For example, the GUI system can receive input indicating a group of datasets to analyze, and then use one or more machine-learning models analyze the datasets for data values that should be overridden. The GUI system may then present the results in an interactive GUI, through which a user can select one of the identified datasets for further review. Upon receiving a selection of one of the datasets, the GUI system can present a GUI page similar to GUI 1100, which can have guidance that is specific to the selected dataset. In this manner, the GUI system can exponentially speed up the process of identifying datasets with potential problems, highlighting the problematic datasets for user review, and providing guidance as to how to best resolve the problems...While above examples generally describe the operation of the GUI 1100 and the GUI system, at least a portion of the GUI system can be built on a framework of underlying machine-learning models. FIGS. 15 and 17 describe examples of processes for generating these machine-learning models...” Col. 27 Ln. 45-67, Col. Ln. 28 Ln. 1-67). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Beauchamp with the teaching of Valsaraj because the teaching of Valsaraj 
  
As to claim 15, Beauchamp teaches the method of claim 1, wherein the machine-learning model further bases the classification value, and/or the regression value, on at least one set-point of the process, and/or on a future expectation of at least one state variable of the process model (Machine-Learned Algorithm Module 112).  

As to claim 16, Beauchamp teaches the method of claim 1, wherein the machine-learning model comprises an artificial neural network and/or a support vector machine (Machine-Learned Algorithm Module 112). 

As to claims 17, 20 and 21, see the rejection of claim 1 above.
 		
Allowable Subject Matter
Claims 5, 8-14, 18, 19, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757. The examiner can normally be reached Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information 





/CHARLES E ANYA/Primary Examiner, Art Unit 2194